Citation Nr: 9935665	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-02 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veteran's Affairs pension benefits on behalf of the 
veteran's children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946 and periodically on active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1994, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to an apportionment of the veteran's VA pension 
benefits on behalf of the veteran's children.  The appellant 
subsequently perfected an appeal of that decision.  A hearing 
on this claim was held in Atlanta, Georgia, on December 9, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In May 1999 and September 1999 decisions, this case was 
remanded to the RO for additional development.  Upon 
completion of this development the RO again denied the 
appellant's claim.  Accordingly, this case is properly before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  Since 1977, the veteran has been in receipt of pension 
benefits which have included an additional amount for 
dependent children.

2.  The appellant is the veteran's former wife and she has 
had custody of the children since approximately 1993.

3.  The evidence of record shows that the veteran sends 
support to his minor children through contributions of $200 a 
month to support the minor children.

4.  Regulations indicate that the veteran receives 
approximately $600 a month in additional benefits for his 
four minor children.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
benefits to the appellant on behalf of the veteran's minor 
children have been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (1999); M21-1, Part 
I, Change 31, Appendix B, Improved Disability Pension (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran established entitlement to 
a VA improved pension by means of a May 1977 rating decision.  
The most recent income statement in the record indicates that 
the veteran has not worked since 1977, and has not received 
income other than his VA pension benefits and railroad 
retirement benefits since at least 1993, when he and the 
appellant divorced.  He received $5,304.00 a year from his 
railroad retirement, which is considered in the calculation 
of his pension amount.  Additionally, under current 
regulations, the veteran is receiving $7,204.00 a year as an 
additional amount of compensation for his four dependent 
children, which is $600.34 a month in additional benefits.  
See M21-1, Part I, Change 31, (1999).  The children do not 
reside with the veteran, and have not resided with him since 
at least 1993.  

Also of record are statements from the Georgia state child 
support agency indicating that the veteran has paid no 
support through them.  The Georgia agency goes on to state 
that they are unable to obtain support for the appellant 
because the veteran's benefits are VA benefits, but that the 
appellant has received over $6000 in welfare, food stamps, 
and Medicaid for the veteran's four children through December 
1994.  

Additionally, the appellant testified at her hearing before 
the Board that she has high expenses associated with the 
children, particularly medical expenses which she has 
difficulty paying and for, particularly, dental expenses of 
$3,800 and eye care.  She also testified that she has 
remarried and just completed schooling in data entry because 
she was injured on the job and unable to perform more manual 
labor any longer.  Her husband makes $9 an hour 
(approximately $18,720 a year) and pays child support to a 
child by a former marriage.  The appellant also stated that 
the veteran paid $300 a month until 3 or 4 years ago when he 
reduced it to $200 a month, but that he does not pay this 
amount consistently, he skips months at a time.

The pertinent regulations provided that all or any part of a 
pension payable to any veteran may be apportioned if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the children's support.  38 C.F.R. § 3.450(a)(1) (1999).  
Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and any special needs of the veteran, his 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. 
§ 3.451 (1999).  

Based on calculations from the claims file, the veteran 
receives a monthly income of $1,332, with $890 from the VA 
and $442 from his railroad retirement.  As noted above, 
approximately $600 of the VA money is an additional benefit 
for his four minor children.  In keeping with the special 
apportionment regulations, 38 C.F.R. § 3.451 (1999), 20 
percent of the veteran's VA income is $178 and 50 percent 
would be $445.  Therefore, the appropriate amount of money to 
be given to his four minor children should fall somewhere 
between these two amounts.

Considering the other elements required, in the present case, 
both the veteran and the appellant have additional income, he 
receives $442 a month in retirement and she receives money 
from her husband's income, in addition to what she can earn 
herself.  The record notes no special needs on the part of 
the veteran or the appellant; however, the veteran's four 
minor children have been shown to need eye care, dental care, 
clothing for school, and other items, and the Board can find 
no reason why these needs cannot be met through an 
apportionment.  Therefore, based on the facts of this case, 
the Board finds that $200 a month is not sufficient for 
support of the veteran's four minor children, and this does 
not represent a reasonable discharge of his child support 
obligation.  This is especially true when the amount is not 
provided on a consistent basis, as credibly testified to by 
the appellant in her December 1998 hearing.  

However, granting an apportionment of the entire $600 a month 
the veteran receives for his minor children would exceed the 
amount allowable under the regulations.  See 38 C.F.R. 
§ 3.451 (1999).  Therefore, the Board finds that the 
appellant's benefits should be apportioned in the amount of 
$400 a month in favor of his four minor children.  
Consequently, the appellant's claim of entitlement to an 
apportionment of the veteran's VA pension benefits on behalf 
of the veteran's four minor children is allowed.


ORDER

An apportionment of the veteran's pension benefits to the 
appellant on behalf of the veteran's minor children is 
granted in the amount of $400 per month.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

